        Case 1:18-cv-06965-JGK Document 124 Filed 12/11/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK

                                              Case No. 1:18-CV-06965-JGK
 IN RE HELIOS AND MATHESON
 ANALYTICS, INC. SECURITIES                   CLASS ACTION
 LITIGATION



           NOTICE OF LEAD PLAINTIFF’S UNOPPOSED MOTION FOR
          PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT


Dated: December 11, 2020


                             LEVI & KORSINSKY, LLP

 Shannon L. Hopkins (SH-1887)
  shopkins@zlk.com
 Gregory M. Potrepka (GP-1275)
  gpotrepka@zlk.com
 Andrew W. Rocco (admitted Pro Hac Vice)
  arocco@zlk.com
 1111 Summer Street, Suite 403
 Stamford, CT 06905
 Telephone: (203) 992-4523
 Facsimile: (212) 363-7171


                Counsel for Lead Plaintiff and Lead Counsel for the Class
         Case 1:18-cv-06965-JGK Document 124 Filed 12/11/20 Page 2 of 4




       PLEASE TAKE NOTICE that the Helios and Matheson Investor Group (“Lead Plaintiff”),

comprised of George Hurst, Marcus Washington, Daniel Mercer, Juan Taveras, and Amit Katiyar

(“Plaintiffs”), individually and on behalf of all Class Members, by and through counsel,

respectfully move this Court pursuant to Rule 23 of the Federal Rules of Civil Procedure for an

order: (1) preliminarily approving the proposed Settlement as set forth in the Stipulation and

Agreement of Settlement dated December 11, 2020; (2) preliminarily certifying the proposed Class

for settlement purposes only, appointing Plaintiffs as class representatives and Plaintiffs’ Lead

Counsel as class counsel; (3) approving the form, manner, and method of providing Notice of the

Settlement to the Class, including the mailed Postcard Notice, the Publication Notice, and the

posting of the Stipulation and its Exhibits on a website maintained by the Claims Administrator;

and, (4) setting deadlines for the mailing of the Postcard Notice and publication of the Publication

Notice, for Class Member objections an Class Member opt-out notices, for filing of Lead

Plaintiff’s motion for Final Approval of the Settlement, and for filing of Plaintiffs’ Counsel

application for an award of attorneys’ fees and reimbursement of expenses and compensatory

service awards to Plaintiffs, and scheduling a Settlement Hearing at which this Court will, among

other things, consider final approval of the Settlement.

       This motion is based upon the accompanying Memorandum of Law in Support of Lead

Plaintiff’s Motion for Preliminary Approval of Class Action Settlement, the Declaration of

Shannon L. Hopkins in Support of Lead Plaintiff’s Motion for Preliminary Approval of Class

Action Settlement, and all related exhibits.

       Defendants do not oppose this motion.




                                                 2
       Case 1:18-cv-06965-JGK Document 124 Filed 12/11/20 Page 3 of 4




DATED: December 11, 2020           Respectfully submitted,

                                   LEVI & KORSINSKY, LLP

                                   By: /s/ Shannon L. Hopkins
                                        Shannon L. Hopkins (SH-1887)
                                          shopkins@zlk.com
                                        Gregory M. Potrepka (GP-1275)
                                          gpotrepka@zlk.com
                                        Andrew W. Rocco (admitted Pro Hac Vice)
                                          arocco@zlk.com
                                        1111 Summer Street, Suite 403
                                        Stamford, CT 06905
                                        Telephone: (203) 992-4523
                                        Facsimile: (212) 363-7171

                                          Counsel for Lead Plaintiff and Lead Counsel
                                          for the Class




                                      3
         Case 1:18-cv-06965-JGK Document 124 Filed 12/11/20 Page 4 of 4




                                CERTIFICATE OF SERVICE


       I, Shannon L. Hopkins, hereby certify that this document was filed through the CM/ECF

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) on this 11th day of December, 2020.

                                                     /s/ Shannon L. Hopkins
                                                     Shannon L. Hopkins




                                                 4
